Citation Nr: 0518038	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral pain, swelling, and numbness of the lower legs 
and feet, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.  The veteran additionally relates that thereafter, he 
served as a Reservist with the United States Army from 
February 25, 1977, to June 28, 1990, and with the Illinois 
Army and Air National Guard from June 28, 1991, to April 22, 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for peripheral neuropathy of the lower extremity 
(feet and legs), which so certified the issue for appellate 
review as indicated.  

Because further factual development is necessary as stated 
below, the claim must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for further 
factual and medical development.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his October 2002 application and in other information of 
record, the veteran has  indicated that he seeks service 
connection for a bilateral lower extremity disability 
affecting his feet and legs, as manifested by pain, swelling, 
and/or numbness.  
An initial review of the record shows that from approximately 
March 1988 through October 1991, the veteran was evaluated by 
service medical personnel for repeated problems involving his 
lower legs and feet, resulting in diagnoses including: 
compression neuropathy (or parasthesias) related to 
compression from combat boots; resolving compression 
neuropathy versus soft tissue injury; bilateral metatarsalgia 
I pes valgo planus; and high blood pressure with dependent 
bilateral edema.  

In particular, while serving on active duty for training in 
November 1988, the veteran reported to "sick call" 
complaining of pains in his legs and feet.  The diagnosis was 
paresthesia, secondary to compression -induced neuropathy.  
The veteran periodically continued to complain of symptoms of 
pain in his legs and feet, although a February 1989 
neuroconduction velocity test resulted in normal findings.  
In August 1991, the veteran was diagnosed with dependent 
bilateral edema of the lower extremities.  In October 1991, 
the veteran was diagnosed with peripheral hypertension.

Although the veteran underwent a VA examination in May 2003, 
he was diagnosed with mild bilateral metatarsophalangeal 
joint arthrosis, and the examiner reported that it was "less 
likely than not" that the disorder was related to service.  
The examiner specifically found no evidence of peripheral 
neuropathy.  

During a February 2005 videoconference hearing, the veteran 
testified in substance that he consulted a physician at least 
once a month for bilateral lower extremity foot pain and leg 
swelling.  

Reasons for Remand:

In April 2003, the RO confirmed that the veteran is in 
receipt of monthly Social Security Administration (SSA) 
benefits, effective from June 2001.  The RO must contact the 
SSA and obtain the veteran's records, administrative and 
medical.  Id.; see also Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
that evidence the appropriate consideration and weight).

The veteran's February 2005 BVA videoconference hearing 
testimony indicates that there are outstanding VA medical 
records which, under the provisions of the Veterans Claims 
Assistance Act (VCAA), must be obtained.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95.  
The RO should also ask the veteran to return an appropriately 
endorsed consent form for any private medical records that he 
wishes VA to obtain for his claim.  The RO should thereafter 
undertake all necessary attempts to secure such identified 
treatment records for the claims file.    

After all additional development of the record is complete, 
the RO should consider affording the veteran a new VA 
examination, in order to determine whether any  currently 
diagnosed bilateral lower extremity injury or disease is 
etiologically related to a confirmed period of active duty or 
active duty for training, or whether a currently diagnosed 
injury (but not disease) is etiologically related to a period 
of inactive duty for training.  The examiner should render 
such an opinion after an acknowledged review of the veteran's 
claims folder.

Accordingly, this matter is REMANDED to the RO (via the AMC) 
for the following:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should contact the SSA in 
order to obtain records pertinent to the 
veteran's award of disability benefits 
effective as of June 2001, especially 
concerning any disability of the legs 
and/or feet.  The RO should request all 
disability determination records, as well 
as the medical records relied upon for 
such determinations.

3.  After the RO completes the 
development requested, it should consider 
providing the veteran with a new VA 
examination in order to determine whether 
any currently diagnosed disability 
manifested by bilateral pain, swelling, 
and numbness of the lower legs and feet, 
to include peripheral neuropathy, may be 
related to the incidents of active 
service as reflected in the claims folder 
and as outlined above, to ascertain 
whether the veteran has any diagnosed 
disability of the feet or legs, and if 
so, whether such diagnosed foot or leg 
disease or injury (or residual thereof), 
related to the incidents of active 
service as reflected in the claims folder 
and as above?  If such an examination is 
conducted, the examiner should set forth 
a complete rationale for all opinions 
expressed and conclusions reached in the 
examination report.  If he or she cannot 
respond to the inquiry without resort to 
speculation, he or she should so state.  

4.  After the RO completes all 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence then associated with the claims 
file.  If the RO cannot grant the 
benefits sought on appeal, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).




	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


